Citation Nr: 0202491	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for rosacea, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.  In May 2000, the veteran filed a timely 
notice of disagreement and requested that his claim be 
transferred to the RO in Waco, Texas.  In July 2000, the Waco 
RO issued a rating decision and a statement of the case, 
increasing the evaluation to 10 percent; the veteran filed a 
substantive appeal that same month.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service connected rosacea.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's rosacea is currently manifested by 
erythematous papules on the right cheek and forehead with 
some increased telangiectasis on the right cheek; the chest 
shows an erythematous, follicular appearance scattered on 
hair-bearing areas.

4.  The veteran does not show ulceration, exfoliation, or 
crusting.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for rosacea has not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 
4.3, Diagnostic Code 7899-7806 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any further outstanding Federal 
government or other record that could substantiate the claim 
for an initial evaluation in excess of 10 percent for 
rosacea.  The RO provided the veteran with a current 
examination and there is no indication that the veteran's 
condition has worsened since the July 1999 VA examination.  
Therefore, the Board finds the record has been fully 
developed and the RO effectively went beyond the requirements 
of the VCAA to obtain all evidence that could substantiate 
the claim.  Thus, the requirement that the RO advise the 
veteran of who is responsible for obtaining evidence is moot.  
The RO also has fully advised the veteran of the rating 
criteria, the basis for its decision and thus the type of 
evidence needed to substantiate the claim.  There is no 
indication that the application for increase in benefits was 
incomplete.  Accordingly, the Board finds that the provisions 
of the VCAA have been met. 

Service medical records indicate that the veteran underwent 
an enlistment physical examination in January 1994.  The 
examination report reflects a finding of mild acne on 
inspection that was NCD (not considered disabling).  The 
veteran complained of a rash on his face, chest, and back in 
October 1996 that was assessed as acne.  In January 1999, the 
veteran underwent a separation examination, which indicated 
no history or current complaint of skin disorders.  In 
February 1999, the veteran sought treatment for skin 
irritation to his face.  He reported that it had been 
occurring on and off for one year.  The skin irritation was 
present on his cheeks and the bridge of his nose.  There was 
burning, but no itching.  The past medical history reveals 
that he had hayfever, but no allergies or current 
medications.  The skin irritation was worse in the sun.  A 
dermatology consultation followed, which demonstrated an 
erythematous, coalesced patch in malar distribution.  There 
was no scaling, blisters, erosion, ulceration, or scars.  The 
veteran indicated a medical history of facial redness (malar 
rash) since 1996 that changed in intensity and was 
photosensitive.  The assessment was rosacea.
  
The veteran underwent a VA physical examination in July 1999, 
which consisted of both a general examination and a 
dermatology examination.  The pertinent portion of the 
general examination report noted several pimples on the 
veteran's face, neck area, and anterior chest.  The 
assessment was rosacea.  The dermatology report indicated a 
five-month history of rosacea.  The veteran reported that his 
grandmother also had rosacea.  He disclosed undergoing 
treatment with MetroGel and minocycline with great success.  
The veteran had current complaints of mild itching and 
burning on his face and chest, but denied any other problems.  
The physical examination revealed erythematous papules on the 
right cheek and forehead with some increased telangiectasis 
on the right cheek.  The chest showed erythematous, 
follicular papules and pustules scattered on hair-bearing 
areas.  There was no ulceration, exfoliation, or crusting.  
The assessment was a 24-year old white man with a component 
of rosacea, but more an acne/folliculitis in appearance.  The 
examiner noted that acne, folliculitis, and rosacea are very 
common in the third decade and they will all respond to 
Minocin.  The examiner also stated that rosacea can be 
exacerbated by heat, hot or spicy food, alcohol, and the sun.

The veteran testified before a travel Board in December 2001.  
His testimony is summarized as follows:

The veteran wants an extraschedular rating because he is 
limited to performing indoor work that he is unfamiliar with.  
He cannot go outside because his face will break out in a 
rash.  (Transcript (T.) at pg. 3).  He limits how much time 
he spends outdoors and this keeps him from doing jobs that he 
has done in the past, such as, bodywork and construction.  
(T. at pg. 7).  Construction requires workers to wear a 
ventilator and respirators, which can cause the body 
temperature to rise and that cause the veteran to break out.  
Cold weather also causes breakouts.  (T. at pg. 7).  He quit 
a job at Texas Foundry that paid $500/week because it 
required him to work around engines that produced excessive 
heat.  (T. at pgs.4, 8).  Currently, the veteran works for a 
contractor in a supply shed, keeping supplies.  This pays 
only $7/hour.  (T. at pg. 4, 8).  

The veteran's last outbreak occurred when he was working an 
outside job the preceding summer, which was six to eight 
months before the hearing.  (T. at pg. 7).  His treatment 
includes topical gel and medication that he uses only when he 
has broken out.  He also monitors the time he spends outside 
and uses 50 SPF (sun protective factor) Sunblock.  (T. at pg. 
5).  He has completed 21 credit hours of junior college and 
currently attends a seminary.  (T. at pg. 7).


II.  Analysis

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  If a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  When a question arises as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. §§ 
4.3, 4.7 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected rosacea has been evaluated as 
10 percent disabling under Diagnostic Code 7806.  As no 
diagnostic code is listed specifically for rosacea, it has 
been rated by analogy to Diagnostic Code 7806, which 
specifically rates the severity of eczema.    Diagnostic Code 
7806 provides a noncompensable rating with slight, if any, 
exfoliation, exudation or itching when on a nonexposed 
surface or small area.  A rating of 10 percent is assigned 
when there is exfoliation, exudation, or itching involving an 
exposed area or extensive area.  A rating of 30 percent is 
assigned when there is either constant exudation, constant 
itching, extensive lesions or marked disfigurement.  The 
maximum rating, 50 percent, is assigned when there is either 
ulceration, extensive exfoliation or extensive crusting and 
the disability has systemic or nervous manifestations or it 
is exceptionally repugnant.

A review of the record demonstrates that the veteran's 
rosacea manifests itself by erythematous papules on the right 
cheek and forehead with some increased telangiectasis on the 
right cheek, and an erythematous, follicular appearance 
scattered on hair-bearing areas of the chest.  At the time of 
the VA examination, the veteran reported that he had mild 
itching and burning, but denied any other problems. There was 
no ulceration, exfoliation, or crusting.  The veteran's 
disability meets the criteria for a schedular rating of 10 
percent since he does have some itching in his face, an 
exposed area.  The veteran does not meet the schedular 
criteria for a 30 percent rating because his itching is not 
constant, nor does he experience constant exudation, 
extensive lesions, or marked disfigurement.  Accordingly, the 
Board finds that the veteran does not meet the schedular 
criteria in excess of 10 percent.

The veteran contends that his disability warrants an 
extraschedular rating.  In this regard, he testified that his 
past work experience was limited to construction, body shop, 
and truck driving and now, due to his rosacea, he is limited 
to work conducted indoors with no exposure to excessive heat.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The Board notes initially that the RO considered 
extraschedular rating and denied it on the basis that the 
evidence failed to show recent hospitalizations or marked 
interference with employment beyond that contemplated by the 
schedular criteria.  The veteran was informed of this in the 
statement of the case and the supplemental statement of the 
case.  

Although the RO expressly declined referral of this case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board would further note that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals), has not restricted the 
Board from confirming the RO's denial of an extraschedular 
rating on this basis.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); VAOPGCPREC 6-96.

The record does not demonstrate a basis for an extraschedular 
rating.  In the case at hand, the veteran is shown to be 
currently employed, and he has demonstrated the ability to 
further his education or vocational training.  His disability 
has not required any hospitalization.  There is no medical 
evidence submitted that tends to show that the veteran's 
current employment is affected by the service-connected 
disability or that he is limited in his employment due to 
service-connected disability.  

As discussed above, the Rating Schedule utilizes percentage 
ratings that already represent the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  The mere assertion that 
a disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards are not 
adequate and therefore require consideration of section 
3.321(b)(1).  See VAOPGCPREC 6-96.  In the instant case, the 
veteran has not presented a disability picture so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
skin disability has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected rosacea 
during the appeal period that would sustain a higher rating 
for any time frame.  Accordingly, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for rosacea is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

